Citation Nr: 0841799	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for a herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to an initial rating greater than 20 percent 
(10 percent for each shoulder) for bilateral residuals of 
acromioplasty of the shoulders, claimed as arthritis.

3.  Entitlement to service connection for peripheral 
neuropathy of the right arm secondary to the low back 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
April 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 and an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The veteran appeared before the Board via video conference 
for a hearing in September 2008.  The transcript is of 
record.

While issues three and four were not addressed at the 
hearing, they were not withdrawn by the veteran, in writing.


FINDINGS OF FACT

1.  The veteran's low back disability manifests as severe 
limitation of motion and pain with flare-ups.

2.  The veteran's shoulders do not exhibit nonunion with 
loose movement or dislocation of the clavicle or scapula or 
similar symptoms.

3.  The range of motion for the shoulders is not limited to 
shoulder level, or 90 degrees.

4.  The veteran does not have a diagnosis of peripheral 
neuropathy of the right arm.

5.  The veteran is currently employed as a teacher.

6.  The veteran's service connected disabilities do not 
prevent him from securing a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for a low 
back disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5293 (in effect prior to September 23, 
2002); Diagnostic Code 5235, 5242 (2008).

2.  An increased rating is not warranted for the veteran's 
service connected bilateral shoulder disabilities.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.71a; Diagnostic Codes 5003, 5201, 5203 (2008).

3.  Service connection for peripheral neuropathy of the right 
arm is not established. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found. In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of initial 
evaluations for the veteran's disabilities.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded." Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has held that no increased ratings were 
possible under the provisions of 38 C.F.R. § 4.40 when the 
veteran was receiving the maximum schedular rating for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

A.  Low Back Disability 

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim in June 2000.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating for the veteran's low back disability is warranted.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).

The RO first rated the veteran's spine disability under 
diagnostic code (DC) 5293 (in effect prior to September 23, 
2002).  In February 2004 the RO rated the spine disability 
under DC 5235 (effective September 26, 2003), vertebral 
fracture or dislocation.  Therefore, the Board will consider 
these rating codes in addition to any others that may be 
applicable.  

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome 
(IVDS).  Moderate IVDS with recurring attacks was to be rated 
20 percent disabling.  Severe IVDS with recurring attacks 
with intermittent relief was to be rated 40 percent 
disabling.  Pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, was to be rated 60 percent 
disabling.  38 C.F.R. § 4.71a.

The first amendment pertaining to IVDS became effective on 
September 23, 2002. Under the revised criteria, IVDS is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (September 
23, 2002).

Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and the maximum 60 percent rating requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
and treatment prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine (General Formula) provides for assignment of a 40 
percent rating where forward flexion of the thoracolumbar 
spine is 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2007).  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5235, vertebral fracture or dislocation, is 
evaluated under the General Formula.

Another code potentially applicable is DC 5292 (in effect 
prior to September 26, 2003) and provides ratings based on 
limitation of motion of the lumbar spine.  Slight limitation 
of motion of the lumbar spine is rated 10 percent disabling; 
moderate limitation of motion of the lumbar spine is rated 20 
percent disabling; and severe limitation of motion of the 
lumbar spine us rated 40 percent disabling.  38 C.F.R. § 
4.71a.

The Board has reviewed all of the evidence in the claims 
file, including VA examinations from December 2007, August 
2004, April 2003, and August 2000.

Briefly, it does not appear that the August 2000 VA examiner 
reviewed the claims file, therefore, the Board finds that the 
exam is of little probative value.  With regard to the other 
VA examinations, the range of motion (ROM) testing in April 
2003 showed flexion at 45 degrees, extension at 20 degrees, 
and left and right lateral flexion at 10 degrees each.  
Rotation was not measured.  The exam showed tenderness across 
the low back on forward bending.  The diagnosis was chronic 
degenerative lumbar disc disease without radicular component 
or neurologic deficit.

In August 2004, ROM testing showed flexion at 75 degrees, 
extension at 25 degrees, left and right lateral flexion at 20 
degrees each, and left and right rotation at 20 degrees each.  
The veteran had no pain, spasm, or tenderness to palpation; 
however, he indicated the pain was deeper than the digital 
pressure could assess.  No fatigue, weakness, impaired 
endurance, or lack of coordination was noted.  

The veteran reported low back pain localized to the center of 
his low back and radiating pain into the right thigh.  He 
stated that he had flare-ups.  The veteran denied 
hospitalization and prescribed bed rest for his condition in 
the 12 months prior to the exam.  He reported that activities 
of daily living aggravate his condition, including performing 
his toilet and hygiene routine, and that he tries to avoid 
activities that jolt his spine.  In addition, he sitting and 
driving in a car for more than 30 miles aggravates his 
condition.

Testing showed L5-S1 has significant decrease in vertebral 
height with posterior spur formation.  Diagnosis was 
spondylosis of the lumbar spine without lower extremity 
radiculopathy.

In December 2007, the VA exam ROM testing showed flexion at 
90 degrees, extension at 25 degrees, left and right lateral 
flexion at 30 degrees each, and left and right rotation at 30 
degrees each.  No tenderness upon palpation, spasm, pain or 
increased muscular tension was noted.  The veteran indicated 
that it was the deep tissues around L5-S1 that were the 
source of his discomfort.  With repetitive motion the 
examiner noted that the veteran was cautious with bending 
forward and had to flex his knees.

The veteran reported daily pain at a level of 6 as well as 2 
flare-ups per year.  The last flare-up was in October 2006.  
Flare-ups usually last 3 to 4 days.  The veteran feels 
popping in his back upon reaching.  He manages his pain by 
avoidance, benign neglect, and being careful.  His symptoms 
are exacerbated by standing and walking five to six city 
blocks.

The veteran denied incapacitating episodes in the last year.  
He denied using sick days in the past year for the condition.  
He reported sharp pain when cutting grass and driving.  
Sitting and standing aggravates the condition.

The examiner reported that the veteran does not use a back 
brace but has used a cane for the condition since 2003 or 
2004.

Other VA outpatient treatment records have ROM testing 
results.  On record dated October 2003 shows flexion at 45 
degrees, extension at 10 degrees, left lateral flexion at 5 
degrees, right lateral flexion at 10 degrees, and rotation at 
45 degrees combined.  Another outpatient treatment record 
form February 2004 shows flexion at 45 degrees, extension at 
15 degrees, left and right lateral flexion at 15 degrees 
each, and left and right rotation at 15 degrees each.

In addition, an MRI conducted in May 2006 showed a broad-
based posterior disc bulge with annular tear at L3-4.  

VA outpatient treatment records also indicate that the 
veteran has underwent various treatments for his pain and 
required the use of a cane and TENS unit.  Records also 
sometimes show that the veteran's condition necessitated the 
use of a back brace.  Records dated September 2003 indicate 
that the veteran sought treatment for severe back pain and 
show that surgery was recommended for the back condition.

The veteran testified before the undersigned in September 
2008.  He stated that the pain from the lumbar spine disorder 
has significantly interfered with his ability to sleep.  The 
severe pain led him to self medicate so that he could sleep 
through the night.  He further stated that the pain keeps him 
from doing basic chores like mowing the lawn and helping his 
wife.  With his employment, he tries to vary sitting and 
standing each day.  He can lift approximately 2 pounds 
without a problem.

The veteran testified that he has good days and bad days.  
Generally, he has 20 bad days a month which are characterized 
by severe pain.  On these days he keeps medicated with pain 
pills and alternates sitting and standing and leaning on 
things.  In the evenings he is unable to sleep.  When his 
back flares-up his restless leg syndrome is amplified.  
Flare-ups can last 2 to 3 days, and often he is unable to 
find a comfortable position to lay in.  He stated that one 
flare-up lasted 4 days and he was unable to get out of bed 
for 2 of those days.

The Board has reviewed all of the evidence.  The majority of 
the evidence shows severe limitation of motion and pain with 
flare-ups.  Radiological reports show a bulging disc with a 
tear.  The condition has sometimes required a cane, back 
brace, physical therapy, and use of a TENS unit and pain 
pills.  The veteran is unable to sleep.  Accordingly, the 
Board finds that the preponderance of the evidence supports a 
40 percent rating under DC 5293 (in effect prior to September 
23, 2002).

A higher rating is not warranted under DC 5293 (prior to 
September 23, 2002) as the evidence fails to show symptoms 
compatible with sciatic neuropathy or other neurological 
findings.  

A higher rating is not warranted under DC 5293, effective 
between September 23, 2002 and September 26, 2003, or DC 5243 
on the basis of incapacitation episodes, effective September 
26, 2003, as the veteran had no incapacitating episodes 
having a duration of six weeks in any 12 month period.  

A higher rating is not warranted under DC 5235 or DC 5243 
using the General Rating, as none of the medical evidence 
showed unfavorable ankylosis of the entire thoracolumbar 
spine.

Finally, a higher rating is not warranted under DC 5292 as 40 
percent is the maximum provided for under that criteria.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, ratings higher than 40 percent are not 
warranted even considering the factors involved in DeLuca 
analysis.  The Board has considered the veteran's complaints 
of constant pain.  However, it is important for the veteran 
to understand that without consideration of this symptom, the 
current evaluation could not be justified.  The veteran's 
pain has provided the basis to grant the 40 percent 
evaluation. 

The Board does not find evidence that the veteran's low back 
disorder should be increased for any other separate period 
based on the facts found during the whole appeal period.  

A 40 percent rating for a low back disability is granted.

B. Shoulder Disabilities 

The RO granted a 10 percent rating for each shoulder under 38 
C.F.R. § 4.71a, DC 5299-5203.  In the selection of diagnostic 
codes assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diagnostic 
Code 5299 refers generally to orthopedic disabilities and is 
not associated with any specific rating criteria.  See 38 
C.F.R. §§ 4.27, 4.71a.

Under 38 C.F.R. § 4.71a, DC 5203, a 20 percent rating 
contemplates either a non-union of the clavicle or scapula 
with loose movement; or a dislocation of the clavicle or 
scapula.  This is the maximum rating assignable under Code 
5203.

Also potentially applicable is DC 5201, limitation of motion 
of the arm.  Under DC 5201, a 20 percent evaluation is 
assigned for the limitation of motion of the major or minor 
arm at shoulder level.  When there is limitation of motion 
midway between the side and shoulder level (between 45 and 90 
degrees) a 20 percent rating is warranted for the minor arm 
and a 30 percent rating is warranted for the major arm.  For 
limitation of motion of the arm to 25 degrees from the side, 
the major arm is rated 40 percent disabling, while the minor 
arm is rated 30 percent disabling.  See 38 C.F.R. § 4.71a, DC 
5201.

Normal range of motion of the shoulder is from 0 to 180 
degrees of flexion and 0 to 180 degrees of abduction, both 
with 0 degrees as the reference with the arm at the side of 
the body with extended fingers pointing to the floor, 90 
degrees with the arm parallel to the floor, and 180 degrees 
with the arm perpendicular to the floor with extended fingers 
pointing up.  See Plate I, 38 C.F.R. § 4.71.  Rotation 
measurements are with elbow flexed so that the forearm is at 
a right angle with the upper arm.  Reference is 0 degrees, 
which is the position with the upper arm parallel to the 
floor.  Normal internal rotation is from 0 degrees to 90 
degrees, where 90 degrees is with the upper arm against the 
side of the torso.  Normal external rotation is from 0 
degrees to 90 degrees, where 90 degrees is with the upper arm 
against the head.  Id.  In other words, the combination of 
internal and external rotation is 180 degrees of motion.

As noted above, the veteran had VA examinations in December 
2007, August 2004, April 2003, and August 2000.  It does not 
appear that the August 2000 VA examiner reviewed the claims 
file and therefore, the exam is of little probative value.  

In April 2003, the veteran stated that he had intermittent 
problems with his shoulders and pain with overhead lifting.  
The right shoulder had flexion to 130 degrees, abduction to 
110 degrees, external rotation to 80 degrees, internal 
rotation to 75 degrees, adduction to 35 degrees, and 
extension to 20 degrees.  The left shoulder had flexion to 
130 degrees, abduction to 110 degrees, external rotation to 
80 degrees, internal rotation to 70 degrees, adduction to 25 
degrees, and extension to 20 degrees.

The x-rays showed postoperative decompression of the AC joint 
but the AC joint was not decompressed and was normal.  The 
diagnosis was chronic tendonitis of the shoulders treated by 
surgical decompression.

At the August 2004 VA exam, the veteran reported that his 
left shoulder is worse than his right.  He stated that his 
left shoulder abduction maneuver results in a "pop" and 
that the soreness limits his motion.  He cannot sleep on the 
left or right side.

The veteran stated that his right shoulder always hurts and 
that the pain is aggravated by raising his arms to his sides 
or his frontal body.  The right shoulder has a dull pain and 
is aggravated by quick motion.  He denied fracture, 
dislocation, subluxation or instability.  The veteran stated 
that he has weakness and impaired endurance of the right 
shoulder.  He reported that grooming and using the toilet 
aggravates the right shoulder when reaching for perianal 
care, as well as overhead activity.

The veteran stated that repetitive motion aggravates the left 
shoulder.  He also reported stiffness and tightness with 
soreness of the left shoulder.  Activities such as reaching, 
cutting the grass, hanging pictures aggravates both 
shoulders.

The exam showed no edema or swelling.  The right shoulder had 
a 6 cm., nontender, residual scar.  No deltoid atrophy was 
present and the AC joint subdeltoid was nontender.  Right 
shoulder forward flexion was to 45 degrees, abduction to 50 
degrees, extension to 45 degrees, and external rotation to 60 
degrees.  There was arc pain motion on forward flexion from 
100 to 140 degrees and with abduction from 115 to 150 
degrees.  It appears that there is a typographical mistake in 
the report as the flexion measurements show 45 degrees while 
the veteran had arc pain to 140 degrees and as the abduction 
measurement shows 50 degrees with arc pain to 150 degrees.

The left shoulder showed a 9 cm. residual scar.  No edema or 
swelling was noted.  Forward flexion of the left shoulder was 
to 145 degrees, abduction to 150 degrees, extension to 40 
degrees, and external rotation to 45 degrees.  There was arc 
pain motion on forward flexion from 95 to 135 degrees and 
with abduction from 90 to 150 degrees.  No fatigue, weakness, 
impaired endurance, or lack of coordination was noticed.  

The veteran reported deeper sensation aggravating both 
shoulders.  The Hawkins cross arm test of the shoulders was 
significant for impingement.  The AP view indicates 
hypertrophy of the distal clavicle AC joint with reduction 
and narrowed space of the right shoulder.  The external and 
internal view indicates proximal humerus greater tuberosity 
increase in nodularity and sclerosis of the attachment of the 
supraspinatus.  

The left shoulder AC joint showed no significant pathology.  
AP view internal and external showed slight knobbiness of the 
greater tuberosity of the left proximal humerus.  The 
acromial humeral height of the left shoulder is 1.18 cm. as 
compared with the right shoulder at 1.19 cm.

The diagnosis was residual impingement of the right shoulder 
secondary to acromioclavicular joint arthritis and Mumford 
procedure without subluxation or instability.  The left 
shoulder was diagnosed with residuals of acromioplasty 
without subluxation or instability.

The December 2007 VA exam shows that lifting or squeezing his 
hands together increases the veteran's right shoulder pain.  
The veteran denied flare-ups and reported that overhead 
activity aggravates the right shoulder.  The veteran stated 
that he practices avoidance, benign neglect, and is careful 
to avoid pain.  Activities such as making the bed and cutting 
grass aggravate his shoulders as a functional additional 
limitation after repetitive use home activities which 
exacerbate the condition.

Driving irritates the left shoulder and arm rest pressure on 
the right irritates the right shoulder.  He stated that 
lifting things at work irritates his shoulder.  As for 
sleeping, the left shoulder is fine, but he has pain in the 
right shoulder.  He reported a stabbing sensation in the 
right shoulder, but no subjective symptoms in the left.

On exam, the scars on both shoulders were noted as well as 
decreased muscular build.  No swelling was noted and the 
veteran indicated that his shoulders are nontender.  During 
digital pressure he was nontender.  There was no atrophy of 
the deltoid.  The acromioclavicular joints were nontender as 
were the subdeltoid.

Forward flexion of the right shoulder was to 135 degrees, 
abduction to 130 degrees, extension to 35 degrees, external 
rotation to 90 degrees, and internal rotation to 40 degrees.  
There was arc pain motion on forward flexion from 70 to 135 
degrees.  There was no additional limitation with repetitive 
motion secondary to pain, fatigue, weakness, or lack of 
endurance other than the arc pain motion, providing evidence 
against this claim.

Forward flexion of the left shoulder was to 130 degrees, 
abduction to 155 degrees, extension to 45 degrees, external 
rotation to 90 degrees, and internal rotation to 65 degrees.  
There was no additional limitation with repetitive motion 
secondary to pain, fatigue, weakness, or lack of endurance, 
providing evidence against this claim.

The right shoulder had a positive apprehension, Hawkins, 
cross-arm for impingement.  All other tests for the right and 
left shoulders were negative.

The diagnosis was bilateral stable joint acromioplasty.

Based upon the evidence, the Board cannot find that a rating 
greater than 10 percent is warranted for the veteran's 
bilateral shoulder disability.  The disability picture over 
the course of the claim fails to show that the veteran has 
nonunion with loose movement or dislocation of the clavicle 
or scapula or similar symptoms to warrant a 20 percent rating 
under DC 5299-5203.  

As for a higher rating under Diagnostic Code 5201, limitation 
of motion of the arm to the shoulder level or to 90 degrees, 
the VA examinations in 2007and 2003 show forward flexion and 
abduction with pain were greater than 90 degrees for each 
shoulder with no additional function loss due to pain, 
weakness, fatigue, lack of endurance, incoordination, or on 
repetitive motion.  The VA examination in 2004 showed the 
right shoulder flexion limited to 45 degrees and abduction 
limited to 50 degrees.  However, the examiner stated that the 
veteran had arc pain motion on forward flexion from 100 to 
140 degrees and with abduction from 115 to 150 degrees, which 
is contradictory to the limitations of 45 and 50 degrees for 
flexion and abduction.  The left shoulder was not limited to 
90 degrees or less for flexion or abduction.  As the majority 
of the evidence shows that limitation of motion is not 
functionally limited to shoulder level, considering 38 C.F.R. 
§§ 4.40 and 4.45, the criteria for a 20 percent rating under 
DC 5201 for either shoulder have not been met.

The veteran argues that his disability was claimed as 
arthritis of the shoulders and should be rated under the 
arthritis criteria.  The Board has considered DC 5003, 
degenerative arthritis, which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  The veteran's 
VA exams show that he has some limitation of motion.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Here, the veteran was granted a 10 percent rating per 
shoulder under DC 5299-5203.  The RO rated the veteran's 
condition by analogy to this diagnostic code as there is no 
diagnostic code that specifically addresses residuals of 
acromioplasty of the shoulders.  It appears that the RO 
considered all symptoms, including pain and limitation of 
motion, when assigning a compensable rating under DC 5299-
5203.  

It is noted that under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  Therefore, a separate rating under DC 
5003 based upon noncompensable limitation of motion would 
constitute pyramiding as the current rating has already taken 
the veteran's noncompensable limitation of motion into 
account.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, ratings higher than 10 percent are not 
warranted even considering the factors involved in DeLuca 
analysis.  The Board has considered the veteran's complaints 
of constant pain.  However, it is again important for the 
veteran to understand that without consideration of this 
symptom, the current evaluation could not be justified.

The Board does not find evidence that the veteran's bilateral 
shoulder disorder should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  

Simply stated, the requirements of a higher evaluation are 
not met.  The post-service medical record, as a whole, 
including the VA examinations and testimony, provides highly 
probative evidence against this claim, and clearly indicates 
that a higher evaluation is not warranted.  A rating in 
excess of 10 percent per shoulder is not warranted.  The 
appeal is denied.

The Board finds no reason to refer the low back or bilateral 
shoulder disability claims to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.



C.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  Recently, 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, was amended.  The intended effect of this 
amendment is to conform VA regulations to the Allen decision, 
supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The Board has reviewed the veteran's service medical records, 
post service medical records, and other evidence of record, 
and finds that the veteran has not been diagnosed with 
peripheral neuropathy of the right arm.  Therefore, his claim 
must be denied.  The post-service medical record, overall, 
provides evidence against this claim.

D.  TDIU

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include obstructive sleep apnea, rated at 50 percent 
disabling; dysthymic disorder, rated at 30 percent disabling; 
residuals of acromioplasty of both shoulders, each rated at 
10 percent disabling; right thumb injury, rated at 10 percent 
disabling; tinnitus, rated at 10 percent disabling; and 
restless leg syndrome, rated at 10 percent disabling.  The 
veteran is also service connected for a low back disorder.  
Prior to this decision, the disorder was rated at 20 percent 
disabling, giving the veteran a total disability rating of 90 
percent.  This order increases the low back disorder to a 40 
percent disability rating.

The veteran's has at least one disability ratable at 40 
percent or more and a combined disability rating of at least 
70 percent.  However, as of September 2008, the veteran was 
gainfully employed as a teacher.  

For entitlement to TDIU, the veteran must be unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  The fact that he is 
working provides evidence against this claim. 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Hence, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in February 2006.  The letter informed the 
veteran of the evidence required to substantiate the claims 
for an increased initial rating and of the veteran's and VA's 
respective duties for obtaining evidence.  

Although the notice letter did not include the elements to 
substantiate a service connection claim and was not sent 
before the initial RO decision in this matter, the Board 
finds that these errors were not prejudicial to the veteran 
because service connection was granted and the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2006 after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded 
multiple VA medical examinations.  

Significantly, the record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

Entitlement to an initial rating of 40 percent for a low back 
disorder is granted.

Entitlement to an increased initial rating for bilateral 
shoulder disabilities is denied.

Entitlement to service connection for peripheral neuropathy 
of the right arm secondary to the low back disability is 
denied.

Entitlement to a TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


